Harris, Justice.
The appeal was to the county court, as required by the 352d section of the Code. There was no other appeal in the case. The county court, as it was authorized to do by the 13th subdivision of the 30th section of the Code, transferred the action to this court, which thereby, and not by virtue of any appeal, acquired jurisdiction of the action.
The 371st section of the Code, authorizes an allowance to the appellant, upon the reversal of a judgment on appeal from a justices’ court to the county court, of fifteen dollars, together with the fees of officers and disbursements. This was such an appeal. It was not the less so, because by operation of law, it was transferred to, and the judgment of reversal was rendered by this court. The allowance provided by the 5th subdivision of the 307th section of the Code, is only applicable to appeals to this court. In this case there was no such appeal, and there being none, the defendant was not entitled to have *329her costs taxed under this provision. (See Taylor agt. Seeley, 4 How. 314.) There, was no error in the taxation, and the motion should therefore be denied, but without costs.